This is an action of tort charging negligence by the defendant in so driving an automobile on the main highway leading from Cambridge Junction in the town of Cambridge, to Johnson, on or about September 16, 1923, that it collided with and damaged the plaintiff's automobile which was being driven by him over the same highway in the opposite direction. It appeared that at the time of the accident the plaintiff was driving his car to the extreme right of the center of the highway which, at that place, was a state road, well surfaced, smooth, and in good repair, with ample room for the passing of automobiles, the wrought portion being some twenty feet in width.
At the close of the arguments to the jury, the defendant verbally requested the court to charge that if the plaintiff, at the time of the accident, could have avoided it in any way reasonable, he should have done so regardless of any statutory law. The court declined so to charge, and defendant excepted. On this exception is presented the sole question for review.
The court then instructed the jury on the questions of negligence by the defendant, and contributory negligence by the plaintiff, in a way so satisfactory to both parties that neither took any exception to the charge given. Our attention has not been directed to any evidence in the case, whereby any further or different charge should have been given. This Court will not search the record for such evidence as a basis for reversing the judgment. Hopkins v. Sargent's Estate, 88 Vt. 217, 92 A. 14.
 Judgment affirmed. *Page 8